Citation Nr: 0006577	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-19 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for swollen joints.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a respiratory 
disorder, to include as due to nicotine dependence, tobacco 
use, or asbestos exposure.

6.  Entitlement to service connection for a lung disorder, to 
include as due to nicotine dependence, tobacco use, or 
asbestos exposure.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for gastroenteritis.

11.  Entitlement to service connection for peptic ulcer 
disease.

12.  Entitlement to service connection for granuloma of the 
left lung.

13.  Entitlement to service connection for a bilateral hip 
disability, to include to secondary to a back disability.

14.  Entitlement to service connection for a bilateral leg 
disability, to include to secondary to a back disability.

15.  Entitlement to service connection for a bilateral arm 
disability, to include to secondary to a back disability.

16.  Entitlement to service connection for a bilateral ankle 
disability.

17.  Entitlement to service connection for a left elbow 
disability.

18.  Entitlement to service connection for headaches.

19.  Entitlement to service connection for corneal abrasion 
of the left eye.

20.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.

21.  Entitlement to an increased evaluation for a cervical 
spine disability, currently evaluated as 10 percent 
disabling.

22.  Entitlement to an increased evaluation for carpal tunnel 
syndrome, currently evaluated as 10 percent disabling for 
each upper extremity.

23.  Entitlement to a compensable evaluation for fracture of 
the right fibular head.

24.  Entitlement to a compensable evaluation for fracture of 
the right radial head.

25.  Entitlement to a compensable evaluation for bilateral 
foot dermatophytosis.

26.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  The claims of entitlement 
to service connection for gastroenteritis and peptic ulcer 
disease and for compensable evaluations for fractures of the 
right radial head and right fibular head will be addressed in 
the REMAND portion of this decision.



FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of swollen joints.

2.  There is no competent medical evidence linking any 
current left foot disability with the veteran's period of 
active service.

3.  The preponderance of the evidence shows that the 
veteran's anxiety is due to a motor vehicle accident during 
active duty.

4.  There is no competent medical evidence linking any 
current low back disability with the veteran's period of 
active service.

5.  There is no competent medical evidence of a current 
diagnosis of a respiratory disorder.

6.  There is no competent medical evidence of a current 
diagnosis of a lung disorder.

7.  There is no competent medical evidence of a current 
diagnosis of hypertension.

8.  There is no competent medical evidence linking any 
current left knee disability with the veteran's period of 
active service.

9.  There is no competent medical evidence of a current 
diagnosis of tinnitus.

10.  There is no competent medical evidence of a current 
diagnosis of a left lung granuloma.

11.  There is no competent medical evidence of a current 
diagnosis of a bilateral hip disability.

12.  There is no competent medical evidence of a current 
diagnosis of a bilateral leg disability.

13.  There is no competent medical evidence of a current 
diagnosis of a bilateral arm disability.

14.  The preponderance of the evidence establishes that the 
veteran's left ankle disability was incurred during active 
service.

15.  There is no competent medical evidence linking any 
current right ankle disability with the veteran's period of 
active service.

16.  There is no competent medical evidence of a current 
diagnosis of a left elbow disability.

17.  There is no competent medical evidence of a current 
diagnosis of headaches.

18.  There is no competent medical evidence of a current 
diagnosis of a corneal abrasion of the left eye.

19.  The symptomatology currently associated with the 
veteran's dysthymia includes sleep disturbance, anxiety, and 
depression.

20.  The veteran's cervical spine disability is productive of 
pain and limitation of motion.

21.  The veteran's carpal tunnel syndrome is manifested by 
numbness, decreased strength, and slight weakness.

22.  The veteran's bilateral foot dermatophytosis is not 
productive of any current symptomatology.

23.  The veteran has Level I bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
swollen joints is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a left 
foot disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Anxiety was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

4.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The claim of entitlement to service connection for a 
respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a lung 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

9.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

10.  The claim of entitlement to service connection for a 
granuloma of the left lung is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

11.  The claim of entitlement to service connection for a 
bilateral hip disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

12.  The claim of entitlement to service connection for a 
bilateral leg disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

13.  The claim of entitlement to service connection for a 
bilateral arm disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

14.  A left ankle disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

15.  The claim of entitlement to service connection for a 
right ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

16.  The claim of entitlement to service connection for a 
left elbow disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

17.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

18.  The claim of entitlement to service connection for a 
corneal abrasion of the left eye is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

19.  The criteria for an evaluation in excess of 30 percent 
for dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9433 (1999).

20.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 (1999).

21.  The criteria for an evaluation in excess of separate 10 
percent evaluations for bilateral carpal tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 8515 (1999).

22.  The criteria for a compensable evaluation for bilateral 
foot dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14,  4.118, Diagnostic 
Code 7813 (1999).

23.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection also may be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  When service 
connection is established for a secondary condition, that 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a) (1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a degree of ten 
percent within one year of discharge from service.  See 38 
U.S.C.A. §§  1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A. Swollen Joints

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to swollen joints.  Likewise, 
the record contains no current evidence related to swollen 
joints.  The Board acknowledges that the veteran has 
sustained swelling in relation to specified injuries; 
however, these disabilities are separately addressed in this 
decision.  Therefore, since the record is wholly negative for 
any clinical or other evidence which suggests the existence 
of swollen joints in service or at the present time, the 
veteran's claim must be denied as not well grounded.

B. Left Foot Disability

The veteran's service medical records show that he sustained 
a soft tissue injury of the left foot when he stepped on a 
nail in March 1988.  In June 1997, the veteran complained of 
left foot pain for the prior two months after kicking a 
cabinet.  He was assessed with a contusion of the left foot 
with persistent pain and neuritis.  During a VA examination 
in February 1998, the veteran reported no history of injury 
to his feet and complained of no current symptomatology.  The 
Board therefore finds that the veteran's injuries of the left 
foot during service were acute and transitory, with no 
further intervention or treatment required.  Further, as the 
veteran has stated that he currently has no left foot 
symptoms, the Board cannot find the presence of a current 
disability.  Therefore, the veteran's claim must be denied as 
not well grounded.

C. Anxiety

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to anxiety.  During a VA 
examination in March 1998, the veteran stated that his 
anxiety and depression began after he was injured in a motor 
vehicle accident during active duty.  Upon examination, the 
veteran was found to be friendly, oriented, and cooperative.  
His affect showed moderate depression, with no marked anxiety 
and a stable mood.  The examiner opined that the veteran had 
moderate depression dating to the time of his in-service 
injury and assigned a Global Assessment of Functioning (GAF) 
score of 65 to 70.

During a VA examination in May 1999, the veteran reported 
that he had difficulty sleeping since the motor vehicle 
accident in 1995.  Examination showed him to be quite 
anxious, with a guarded mood.  He was diagnosed with 
adjustment disorder secondary to the motor vehicle accident, 
episodic depression and anxiety secondary to the adjustment 
disorder, mild to moderate sleep disorder, and personality 
disorder.  He was assigned a GAF score of 70.  The examiner 
commented that most of the veteran's difficulties appeared to 
be related to his in-service motor vehicle accident.

Based on the foregoing, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for anxiety.  The most recent VA examiner related 
both the veteran's depression and his anxiety to the motor 
vehicle accident which occurred during active service.  The 
record contains no evidence which would suggest an 
alternative etiology for the veteran's anxiety.  Accordingly, 
the benefit sought on appeal must be granted.

D. Low Back Disability

The veteran's service medical records show that, in March 
1984, the veteran complained of low back pain for four days 
after performing a somersault.  The veteran was diagnosed 
with a contusion and muscular low back pain secondary to 
trauma.  The veteran was also assessed with bilateral low 
back strain in October 1984.  In May 1990, he was found to 
have a lumbar strain.  In October 1992, the veteran was 
assessed with lower back strain and right paravertebral 
spasm.  His condition was observed to be much improved and 
resolving later in the month.  The medical evidence of record 
contains no further information related to a low back 
disability following service.

The Board finds that the veteran's low back strains during 
service were acute and transitory and resolved without 
residuals.  Further, as the veteran has provided no medical 
evidence of a current low back disability or of a nexus 
between any current disability and his period of active 
service, the claim must be denied as not well grounded.  The 
Board acknowledges that the veteran has a service-connected 
cervical spine disability; however this disability has been 
separately rated by the RO.

E. Respiratory and Lung Disorders

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in- 
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran in the present case filed his claim in January 1998, 
the statutory change will not affect the disposition of this 
claim.

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to a respiratory or lung 
disorder.  On a medical questionnaire dated July 1989, the 
veteran reported that he was exposed to fiberglass and 
asbestos from January 1981 to February 1982.  The veteran 
submitted a statement in July 1998 in which he stated that he 
was exposed to asbestos from 1977 to 1978 and from 1981 to 
1982 while performing his duties on active service.  He also 
stated that he smoked three to four cigars per day from 1986 
to 1996 and that he did not smoke prior to service.

During a VA examination in February 1998, the veteran 
reported that he smoked three cigars per day between 1991 and 
1997.  He had received no treatment for a respiratory or lung 
disability and had no limitation of daily activities.  An x-
ray of the chest showed normal heart size, pulmonary 
vascularity, and lungs.  The examiner made no relevant 
objective findings and the veteran was given no respiratory 
diagnosis.

Based upon the foregoing, the Board finds that the veteran 
has not presented well-grounded claims for entitlement to 
service connection for a lung or respiratory disorder, to 
include as due to nicotine dependence, tobacco use, or 
asbestos exposure, as he has presented no evidence of an in-
service diagnosis or of a current diagnosis.  The veteran has 
failed to provide any competent medical evidence relating any 
claimed disability to the use of tobacco during service.  
Moreover, there is no medical evidence of in-service nicotine 
dependence, nor is there medical evidence of a nexus between 
claimed in-service nicotine dependence and a current 
disability.  Finally, the veteran has provided no medical 
opinion which links his claimed in-service asbestos exposure 
to a current disability.  Accordingly, the claims must be 
denied as not well grounded.

F. Hypertension

The veteran's service medical records show that, in March 
1995, his blood pressure was recorded as 167/91.  The veteran 
was assessed with elevated blood pressure and followed for 5 
days.  During the subsequent five days, the veteran's blood 
pressure greatly decreased and was recorded within the normal 
range.  At the follow-up examination in April 1995, his blood 
pressure was recorded as 139/75.

During a VA examination in February 1998, the veteran stated 
that he had no history of a heart condition and denied all 
relevant symptomatology.  All objective findings were 
essentially normal other than an EKG which showed sinus 
arrhythmia and a possible inferior myocardial infarction.  
The veteran was given no current diagnosis of heart disease 
or hypertension.

Therefore, since the veteran was not diagnosed with 
hypertension in service and the record is wholly negative for 
any clinical or other evidence which suggests a current 
diagnosis of hypertension, the veteran's claim must be denied 
as not well grounded.  In addition, the record contains no 
competent medical evidence linking any current cardiovascular 
disability with the veteran's period of active service.  
Finally, as the veteran did not manifest hypertension within 
one year of discharge from active duty, service connection on 
a presumptive basis is not for application.  See 38 C.F.R. §§ 
3.307, 3.309 (1999).

G. Left Knee Disability

The veteran's service medical records show that he complained 
that his left knee popped out while playing basketball in 
March 1993.  Mild swelling was observed and an x-ray revealed 
probable knee effusion without evidence of fracture.  The 
veteran was assessed with a left knee strain and noted to be 
much improved the following month.  During a VA examination 
in February 1998, the veteran reported a history of twisting 
his left knee in 1982.  He complained of no current symptoms 
and, upon examination, range of motion and radiology findings 
were normal.

In summary, the Board finds that the veteran's left knee 
injury during service was acute and transitory, and resolved 
without residuals.  The veteran has stated that he has no 
current complaints and the VA examination made no objective 
findings.  Therefore, the veteran has provided no evidence of 
a current disability and has provided no medical evidence 
linking any claimed disability to his period of active 
service.  Accordingly, the claim must be denied as not well 
grounded.

H. Tinnitus and Granuloma of the Left Lung

The veteran's service medical records and the entire evidence 
of record are completely devoid of a diagnosis of tinnitus.  
In fact, during a VA audiological examination in February 
1998, the veteran denied the presence of tinnitus.  As to the 
left lung, service medical records include an August 1997 
radiology report which showed a suspected calcified granuloma 
of the left lower lung lobe.  However, a VA x-ray of the 
chest performed in February 1998 showed normal heart size, 
pulmonary vascularity, and lungs.  The veteran has presented 
no additional evidence confirming the presence of a granuloma 
of the left lung.  Accordingly, the Board concludes that the 
veteran's claims must be denied as not well grounded due to 
the absence of current medical diagnoses.

I. Bilateral Hip, Leg, and Arm Disabilities

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to the hips or arms.  He was 
treated for a laceration of the right thigh, with no muscle 
or nerve damage, and pain of the left leg in March 1984 and 
June 1986, with the latter incident related to weightlifting.  
During a VA examination in February 1998, the veteran 
reported no injury or symptoms related to his hips.  An x-ray 
showed small benign bone islands in both femoral necks.  The 
veteran has presented no further evidence of a bilateral hip, 
leg, or arm disability.  As the veteran was not diagnosed 
with any relevant disabilities in service and does not have 
current medical diagnoses, his claims must be denied as not 
well grounded.

J. Bilateral Ankle Disability

The veteran's service medical records show that the veteran 
sprained his left ankle in April 1985.  Physical examination 
found swelling, decreased range of motion, and bruising 
around the proximal region of the heel.  In July 1985, the 
veteran complained of pain to the left ankle following a 
motorcycle accident.  He was assessed with a bone bruise and 
strain of the left ankle.  Upon examination, abrasion, 
swelling, slight pain on palpation, and edema of the lateral 
aspect of the ankle were observed.  In August 1989, the 
veteran complained of swelling of the left ankle for the past 
7 months.  He was assessed with tendonitis and rule out 
arthritis.  A radiology report showed moderate lateral soft 
tissue swelling but no acute fracture or dislocation.  The 
veteran again sprained his left ankle in October 1994.  At 
that time, the ankle exhibited a full range of motion, 
tenderness, and swelling.

During a VA examination in February 1998, the veteran 
reported that he had a problem with dislocation of both 
ankles.  He claimed that he sprained each ankle during active 
service and required the use of crutches.  It was now easy to 
reinjure the ankles and they became swollen and painful when 
reinjured.  He did not require the assistance of a brace or 
cane, crutches, or corrective shoes.  Upon examination, there 
was no swelling of the ankles, the veteran's gait was normal, 
and the x-ray revealed no abnormalities.  Range of motion for 
both ankles was measured to 10 degrees for dorsiflexion and 
to 45 degrees for plantar flexion.  The veteran was assessed 
with history of bilateral ankle sprain with repeated 
reinjury.

Based upon the above findings, and granting the veteran all 
benefit of the doubt, the Board finds that service connection 
for a left ankle disability is warranted.  The evidence 
establishes that the veteran injured his left ankle several 
times during active duty and the veteran has stated that he 
continues to reinjure this ankle.  The VA examiner likewise 
assessed the veteran with a history of ankle sprain with 
repeated reinjury and physical examination found limited 
dorsiflexion of the ankle.  Accordingly, the Board concludes 
that the benefit sought on appeal must be granted.

Nevertheless, the Board finds that service connection for a 
right ankle disability is not warranted.  The service medical 
records contain no findings related to the right ankle.  
Therefore, the VA examiner relied solely on the veteran's 
history to determine that he had also injured the right ankle 
in service.  It is well established that information merely 
recorded by a medical examiner, unenhanced by any additional 
medical opinion or diagnosis, is not competent medical 
evidence to establish service connection for a particular 
injury.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  The 
VA examination also noted a limitation of motion of the right 
ankle; however, there is no competent medical opinion 
relating any current right ankle disability to the veteran's 
period of active service.  Accordingly, the Board finds that 
the veteran's claim of entitlement to service connection for 
a right ankle disability is not well grounded.

K. Left Elbow Disability

A review of the veteran's service medical records shows that 
the only reference to the veteran's left elbow was made in 
December 1980 when he was assessed with probable myositis 
after lifting weights.  During a VA examination in February 
1998, the veteran stated that he injured his left elbow in 
1984 when he fell down a ladder.  Upon examination, range of 
motion of the elbow was measured from 0 to 130 degrees and no 
other objective findings were made.  The veteran was assessed 
with history of a sprain of the left elbow.

In summary, the Board finds that the veteran's claim for 
entitlement to service connection is not well grounded 
because he has provided no medical opinion relating any 
current disability of the left elbow to any incident of 
active service.  As the service medical records contain no 
documentation of an in-service sprain, the VA examiner 
necessarily assessed the veteran with a history of a sprain 
based solely on information provided by the veteran.  
Notably, the examiner made no current diagnosis of a left 
elbow disability.  Therefore, the claim must be denied as not 
well grounded.

L. Headaches and Corneal Abrasion of the Left Eye

The service medical records disclose that the veteran had a 
corneal abrasion of the left eye in April 1978.  The abrasion 
was observed to be healed at the next visit.  The veteran 
complained of headaches from 1980 through 1983 and was 
diagnosed with migraines and given prescription medication.  
During a VA examination in March 1998, the veteran commented 
that he had a previous history of headaches that had been 
helped with a vision correction.  He made no complaints 
regarding his eyes or vision and was diagnosed with healthy 
eyes with no findings of abnormality.

In summary, the Board finds that the veteran's headaches and 
corneal abrasion during service have resolved without 
residuals.  The veteran has stated that he has no current 
complaints and has provided no medical evidence of current 
treatment or diagnosis.  Likewise, the VA examination made no 
objective findings of disability.  Therefore, the veteran has 
provided no evidence of a current disability and has provided 
no medical evidence linking any claimed disability to his 
period of active service.  Accordingly, the claims must be 
denied as not well grounded.

As to all claims denied by the Board, the veteran has failed 
to meet his initial burden of submitting evidence of well-
grounded claims and so places the VA under no duty to assist 
him in developing the facts pertinent to those claims.  See 
Epps, 126 F.2d at 1468.  The Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claims, therefore, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a) (1991).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and as an explanation as to why his 
current attempt fails.

II. Increased Ratings

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Once a veteran has presented 
a well-grounded claim, the VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

The record shows that the RO granted service connection for 
dysthymia, carpal tunnel syndrome, bilateral foot 
dermatophytosis, and bilateral hearing loss, in a June 1998 
rating decision and assigned disability evaluations effective 
from December 1997.  The veteran filed a Notice of 
Disagreement (NOD) to the initial June 1998 rating decision.  
Therefore, the veteran's claims are original claims placed in 
appellate status by an NOD taking exception with the initial 
rating award.

Accordingly, the veteran's claims must be deemed well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and the VA has the duty to assist the veteran in the 
development of facts pertinent to those claims.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127.

A. Dysthymia

The veteran's dysthymia has been awarded a 30 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1999).  Under the rating schedule, a 30 
percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9433 (1999).

During a VA examination in March 1998, the veteran stated 
that his anxiety and depression began after he was injured in 
a motor vehicle accident during active duty.  He described 
his depression as moderate and reported that he was taking no 
medication.  He slept four to six hours with intermittent 
awakening.  He now avoided stressful situations and crowds of 
people.  Upon examination, the veteran was found to be 
friendly, oriented, and cooperative.  His affect showed 
moderate depression, with no marked anxiety and a stable 
mood.  There was no evidence of impairment of thought, 
memory, insight, or judgment.  The examiner opined that the 
veteran had moderate depression dating to the time of his in-
service injury and assigned a Global Assessment of 
Functioning (GAF) score of 65 to 70.

During a VA examination in May 1999, the veteran reported 
that he had difficulty sleeping since the motor vehicle 
accident in 1995.  He reported no flashbacks, nightmares, 
social isolation, or problems with his marriage.  Examination 
showed him to be quite anxious, with a guarded mood.  He was 
diagnosed with adjustment disorder secondary to the motor 
vehicle accident, episodic depression and anxiety secondary 
to the adjustment disorder, mild to moderate sleep disorder, 
and personality disorder.  He was assigned a GAF score of 70.  
The examiner commented that most of the veteran's 
difficulties appeared to be related to his in-service motor 
vehicle accident.

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent for the veteran's dysthymic disorder is 
not warranted.  The record does not show that the veteran's 
dysthymia has caused difficulty in establishing and 
maintaining effective work and social relationships.  
Moreover, the veteran exhibits none of the symptoms necessary 
for a 50 percent evaluation.  Specifically, he has not been 
found to have a flattened affect, abnormal speech, panic 
attacks, or impairment of comprehension, memory, judgment, or 
thinking.  Therefore the evidence of record does not show the 
increased severity necessary for the next higher evaluation 
and the veteran's claim must be denied.

The Board acknowledges that the RO has not had the 
opportunity to evaluate the veteran's dysthymia in 
conjunction with the service-connected anxiety.  However, as 
the veteran's symptomatology which is associated with 
dysthymia is not distinct and separate from anxiety, and the 
same rating criteria are applied to both anxiety and 
dysthymia, the Board finds that the veteran has not been 
prejudiced by its proceeding to review this issue.

B. Cervical Spine Disability

The veteran's cervical spine disability has been assigned a 
10 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic 5293 (1999).  Under the rating schedule, 
intervertebral disc syndrome is rated at 10 percent when it 
is characterized as mild and at 20 percent when it is 
moderate with recurring attacks.  For an increased evaluation 
to 40 percent, it must be severe, with recurring attacks, 
with intermittent relief.  For a rating of 60 percent, which 
is the highest evaluation under this Diagnostic Code, the 
disability must be pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  When a veteran's disability is 
rated under Diagnostic Code 5293, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) should also be considered.  See Johnson 
v. Brown, 9 Vet.App. 7 (1996); VAOPGCPREC 36-97, 63 Fed. Reg. 
31, 262 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

The veteran's service medical records show that he was 
injured in a motor vehicle accident in October 1995 and was 
assessed with a neck sprain.  Following the accident, the 
veteran complained of chronic neck and bilateral upper 
extremity pain and paresthesia.  In November 1995, he was 
diagnosed with a probable traction injury to the 
brachioplexus, and a nerve conduction study performed the 
following month showed a right C6 radiculopathy.  A radiology 
report dated October 1996 showed a normal cervical spine and 
an MRI performed in December 1996 revealed a central 
herniated nucleus pulposus at C6-C7.  In February 1997, range 
of motion of the neck was limited secondary to pain and the 
veteran was assessed with chronic pain syndrome.

During a VA examination in February 1998, the veteran 
complained that his arms and hands tingled and that he had 
difficulty sleeping due to the aching and pain in his hands 
and arms.  He presently received no medical care and worked 
as a truckdriver.  Upon examination, range of motion of the 
cervical spine was measured to 25 degrees for forward 
flexion, to 30 degrees for backward extension, to 30 degrees 
for bilateral lateral flexion, and to 35 degrees for 
bilateral rotation without pain and to 40 degrees with pain.  
There was no fixed deformity, and musculature and posture 
were normal.  The x-ray report of the cervical spine showed 
normal alignment and bone structure of cervical vertebrae 1-
7.  The veteran was assessed with status post cervical 
sprain, herniated disc of cervical spine, and bilateral 
radiculopathy of both arms.

During a VA examination in May 1999, examination of the neck 
showed limitation of motion to the left to 40 degrees, with 
the remainder of the range of motion measurements within the 
normal range.  There was no spasm or atrophy of muscles.  The 
upper extremities had normal musculature, sensation, 
reflexes, and neurological findings.  The veteran was 
diagnosed with a bulging disc C6-C7 with radiculopathy by 
history.

Following a review of the medical evidence, the Board 
believes that the record does not support an evaluation in 
excess of 10 percent for the veteran's cervical spine 
disability.  The most recent VA examination reveals that the 
veteran's cervical spine disability is productive of mild 
symptomatology, with complaints of pain and slight limitation 
of motion.  The veteran has presented no additional medical 
evidence and has offered no evidence of functional 
impairment.  The objective evidence shows that the veteran 
does not take any pain medication or use any supportive 
devices, and findings such as atrophy or weakness have not 
been noted.  The Board is of the opinion that any functional 
impairment experienced by the veteran as to his cervical 
spine disability is adequately compensated by the assigned 10 
percent rating.

Higher evaluations for back disabilities are provided for 
residuals of vertebral fractures, complete bony fixation 
(ankylosis) of the spine, and moderate or severe limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5290(1999).  However, the veteran's cervical 
spine disability has never been shown to include a fracture 
or ankylosis, and limitation of motion is not moderate or 
severe.  Therefore, the record does not show the increased 
severity necessary for the next higher evaluation under any 
of the potentially applicable Diagnostic Codes and the 
veteran's claim must be denied.

C. Bilateral Carpal Tunnel Syndrome

The veteran's bilateral carpal tunnel syndrome has been 
assigned separate 10 percent schedular evaluations pursuant 
to 38 C.F.R. § 4.124a, Diagnostic 8515 (1999).  Diagnostic 
Code 8515 provides for consideration of disability 
attributable to median nerve impairment including function of 
the fingers and weakened flexion of the wrist with pain and 
trophic disturbances.  Specifically, it allows a 70 percent 
disability evaluation for the major extremity and a 60 
percent disability evaluation for the minor extremity in 
cases where there is complete paralysis of the median nerve.  
When incomplete, severe paralysis is present, a 50 percent 
disability evaluation for the major extremity and a 40 
percent disability evaluation for the minor extremity are 
allowed.  When incomplete, moderate paralysis is present, a 
30 percent disability evaluation for the major extremity and 
a 20 percent disability evaluation for the minor extremity is 
allowed.  When incomplete, mild paralysis is present, a 10 
percent disability evaluation is allowed for the minor and 
major extremities.

During a VA examination in March 1998, the veteran stated 
that his arms and hands became numb in a glove distribution 
from the elbows down, worse at night, and worse on the left.  
This caused him to sleep only six hours per night.  Upon 
examination, the joints were normal and cranial nerves were 
intact.  Deep tendon reflexes were symmetric but depressed, 
and there was decreased strength in grip and wrist flexion 
bilaterally.  Slight weakness in the left biceps was present.  
The examiner stated that the symptoms of numbness were 
consistent with carpal tunnel syndrome.

Based upon the above findings, the Board finds that the 
evidence does not support an evaluation in excess of 10 
percent for each upper extremity.  The VA examination shows 
that the veteran suffers from incomplete mild paralysis and 
the veteran has presented no medical or other evidence that 
reveals his disability to be more severe.  Therefore, the 
benefit sought on appeal must be denied.

D. Bilateral Foot Dermatophytosis

The veteran's bilateral foot dermatophytosis has been 
assigned a noncompensable schedular evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7813 (1999).  Under the 
rating schedule, Diagnostic Code 7813 utilizes the criteria 
for eczema found at Diagnostic Code 7806.  Pursuant to this 
Diagnostic Code, slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area is assigned 
a noncompensable rating.  A 10 percent rating is contemplated 
when the skin disorder is characterized by exfoliation, 
exudation or itching, if involving an exposed surface or an 
extensive area.  For an increased rating to 30 percent, the 
skin disorder must be characterized by constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
rating of 50 percent is warranted when the skin disorder is 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (1999).

During a VA examination in February 1998, the veteran stated 
that he had a fungus infection of the feet, with intermittent 
episodes of athlete's foot, since 1982.  When active, it 
caused itching, pain, and exfoliation of skin on the bottom 
of his feet and between his toes.  The veteran was diagnosed 
with dermatophytosis of both feet; however, the examiner made 
no objective findings of skin abnormality.  During a VA 
examination in May 1999, the veteran reported that he has not 
had a foot rash since discharge from active service.  The 
examiner made no objective findings of a rash.  The veteran 
has presented no other evidence of symptomatology or 
treatment.

In summary, the Board finds that the veteran has not met the 
criteria for a compensable evaluation as his feet have not 
exhibited any objective symptomatology during VA 
examinations.  There is no evidence of complaints or findings 
of exfoliation, exudation or itching of the feet.  In fact, 
the veteran has stated that he has no current symptomatology.  
Therefore the evidence of record does not show the increased 
severity necessary for a compensable evaluation and the 
veteran's claim must be denied.

E. Bilateral hearing Loss

The veteran's bilateral hearing loss has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6100 (1999).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
revised rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (1999).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.87, Diagnostic Code 6100 (1999).

During a VA audiological examination in February 1998, the 
veteran reported that he had significant difficulty hearing 
normal conversational speech in noisy backgrounds.  The 
average puretone threshold level was recorded as 37 for the 
right ear and 46 for the left ear.  Speech recognition 
ability was 96 percent for both ears.  The examiner commented 
that the veteran's high frequency hearing loss was consistent 
with a history of noise exposure and that it was reasonable 
to find that at least a portion was due to service.

During a VA audiological examination in May 1999, the average 
puretone threshold level was recorded as 36 for the right ear 
and 43 for the left ear.  Speech recognition ability was 98 
percent for the right ear and 94 percent for the left ear.  
The veteran was assessed with a mild to moderate bilateral 
high frequency sensorineural hearing loss.  The hearing loss 
was found to be consistent with a history of noise exposure 
and was reasonably due, in part, to noise exposure in 
service.

Applying the criteria found in 38 C.F.R.§ 4.85 at Table VI to 
the veteran's VA examinations' results yields a numerical 
designation of I for both ears (between 0 and 41 average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Level I hearing produces a 
disability percentage evaluation of zero percent under 
Diagnostic Code 6100.  Accordingly, the Board concludes that 
the evidence does not support a compensable evaluation for 
bilateral hearing loss.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition, and 
that the veteran may be awarded an increased evaluation in 
the future should his disability picture change.  See 38 
C.F.R. § 4.1 (1999).  At present, however, the Board finds 
that an increased evaluation is not warranted and the benefit 
sought on appeal must be denied.

As to all of the veteran's claims for increased ratings, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1999) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for swollen joints is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left foot disability is denied.

Service connection for anxiety is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a respiratory disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a lung disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for granuloma of the left lung is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral hip disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral leg disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral arm disability is denied.

Service connection for a left ankle disability is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right ankle disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for left elbow disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for corneal abrasion of the left eye is 
denied.

An evaluation in excess of 30 percent for dysthymia is 
denied.

An evaluation in excess of 10 percent for a cervical spine 
disability is denied.

An evaluation in excess of separate 10 percent evaluations 
for bilateral carpal tunnel syndrome is denied.

A compensable evaluation for bilateral foot dermatophytosis 
is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board can proceed 
further with appellate review of the issues of entitlement to 
service connection for gastroenteritis and peptic ulcer 
disease and compensable evaluations for fractures of the 
right fibular head and right radial head.

The veteran's service medical records indicate that he was 
diagnosed with gastritis and acute gastroenteritis on several 
occasions.  In September 1980, the veteran sustained a non-
displaced fracture of the right fibular head with a 
subluxation of the tibia fibula joint.  In April 1982, it was 
observed that the veteran had no sequelae from the broken 
right fibula.  In April 1987, the veteran sustained a non-
displaced fracture of the radial head of the right elbow 
during a motorcycle accident.  The arm was placed in a splint 
and, within a few months, it was observed to have a full 
range of motion.

In a VA Form 9 dated July 1999, the veteran stated that he 
was being treated for blood in his stool and that he had 
undergone gastrointestinal diagnostic testing at the VA 
Medical Center.  However, these records apparently have not 
been obtained and associated with the claims file.  In 
addition, the veteran has not been afforded VA examinations 
pertaining to his fractures of the right fibular head and 
right radial head.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts pertinent to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

Therefore, the Board finds that the veteran's claims for 
compensable evaluations are well grounded and that the VA has 
a duty to assist him.  Specifically, the VA has a duty to 
provide a medical examination to ascertain the extent of his 
present disability, and cannot rely on information noted in 
the service medical records.  As to the veteran's claims of 
entitlement to service connection, the duty to acquire VA 
records is imposed before the duty to assist and a finding of 
well groundedness is not necessary.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992).  The VA is deemed to have constructive 
knowledge of records generated by it and, in this case, has 
actual knowledge of the existence of those records.  As such, 
they are considered to be evidence that is of record at the 
time any decision is made, and should be associated with the 
claims file.  Id.; See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of these issues is desirable.  
Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.

2.  The RO should schedule the veteran 
for appropriate specialty examinations.  
The examiners should be provided with the 
claims file prior to the examinations.  
Any and all evaluations, studies, and 
tests deemed necessary by the examiners 
should be accomplished.  All clinical 
findings and subjective complaints should 
be reported in detail.  Thereafter, the 
examiners are requested to offer an 
opinion as to the nature and extent of 
any residuals of the fractures of the 
right fibular head and right radial head, 
including the presence of functional loss 
due to pain on use as required by DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995).  
The examiners are also requested to offer 
an opinion as to the nature and extent of 
any gastrointestinal disorder.  
Specifically, the examiners should state 
whether it is at least as likely as not 
that any current gastrointestinal 
disorder is related to the veteran's 
period of active service.  All opinions 
must be supported by a written rationale 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of these issues, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

